Citation Nr: 0532021	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  98-03 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel

INTRODUCTION

The veteran had active service from September 1965 to 
September 1969, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, which 
reopened the veteran's previously denied claim for service 
connection for PTSD, and denied the claim on the merits.  
Jurisdiction over this case was subsequently returned to the 
VARO in New York, New York, and that office forwarded the 
appeal to the Board.

The veteran testified at an April 1999 RO hearing.


FINDING OF FACT

There are conflicting diagnoses as to whether the veteran has 
PTSD, but there is no credible evidence that any of his 
claimed in-service stressors actually occurred, and the 
veteran gave insufficient information to allow the RO to 
request potentially relevant records to support these claimed 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in service, based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's May 1996 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's September 1996 rating decision took place 
prior to enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  However, subsequent to enactment of the 
VCAA, the RO provided VCAA notice in its January and October 
2003 letters.  The January 2003 letter noted passage of the 
VCAA, and the October 2003 letter stated that the RO was 
working on the veteran's claim for service connection for 
PTSD, with both letters explaining what the veteran had to 
show to establish entitlement to service connection 
generally.  Although neither letter discussed the specific 
requirements for establishing a claim for service connection 
for PTSD, the July 2003 SSOC contained all of the text of 
38 C.F.R. § 3.304(f) and the February 1998 SOC contained the 
relevant portion of the text of this regulation, which 
explains the specific requirements for establishing service 
connection for PTSD, discussed in more detail below.  The 
October 2003 letter also indicated the information or 
evidence needed from the veteran and the respective 
responsibilities of the veteran and VA in obtaining it.  The 
January 2003 letter stated, "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you," and the October 2003 letter stated, "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  Thus, the letters, SOC, 
and SSOC discussed above satisfied all four elements of the 
notice requirement.  These documents constituted subsequent 
VA process that afforded the veteran a meaningful opportunity 
to participate effectively in the processing of his claim, 
which he and his representative availed themselves of by 
offering testimony, including testimony as to the claimed 
stressors, at the April 1999 RO hearing and presenting 
arguments in the July 2004 Statement of Accredited 
Representation in Appealed Case (VA Form 646) and the October 
2005 Informal Hearing Presentation.  Thus, not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA essentially cured 
any error in the timing of VCAA notice and satisfied the 
purpose behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA obtained all identified treatment records, 
including records and VA examinations that addressed the 
veteran's claimed PTSD.  And, as discussed below, the veteran 
did not provide sufficient information to allow the RO to 
request additional information regarding the veteran's 
claimed stressors.  Moreover, there is no indication that any 
other records exist that should be requested, or that any 
pertinent evidence was not received.  VA thus complied with 
the VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition to the 
requirements generally applicable to service connection 
claims, service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (2005) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2005); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
evidentiary requirements for showing the stressor's 
occurrence are relaxed if VA determines that the veteran 
engaged in combat with the enemy and his alleged stressors 
are combat-related, see 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. App. at 
98.  If, however, VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  See 
Zarycki, 6 Vet. App. at 98.  Instead, the record must contain 
other objective information that corroborates his testimony 
or statements.  Id.

In the present case, the veteran was diagnosed with PTSD at 
the August 1992 and July 1996 VA examinations, in a February 
1998 VA staff psychiatrist letter, and in a March 1999 VA 
staff psychologist clinical note.  In contrast, the May 2003 
VA examiner concluded that the veteran did not have PTSD and 
that the prior diagnoses were inaccurate because they did not 
identify the specific events that caused the PTSD.  The Board 
need not decide, however, the weight to be given to these 
conflicting diagnoses, because there is no credible evidence 
that any of the claimed stressors actually occurred.

In his April 1996 statement in support of his claim, the 
veteran wrote that, after serving in a gunboat in the Mekong 
River, he was reassigned to a unit where his job was to spray 
dead bodies to control the pests and to put bodies in body 
bags.  He stated that this was a stressful job.  He also 
indicated that once, as a practical joke, he was placed in a 
body bag, causing him fear.  At the August 1992 VA 
examination, the veteran stated that there was no specific 
incident to which he could relate his present behavior, but 
that he had seen people dying and in body bags.  At the July 
1996 VA examination, the veteran recounted when a dead 
Vietnamese soldier was brought to the hospital in DaNang with 
a live mortar in him, and that they had to operate to take 
the mortar out, sandbagging the operating room in case it 
exploded.  The veteran also repeated the stressor involving 
his friends placing him in a body bag.  The veteran also 
recounted this incident on the March 1999 VA psychological 
clinic note, also noting an occasion when he had to clean up 
the aftermath of an accidental village bombing.  At the May 
2003 VA examination, the veteran listed five stressors, 
including the incident in which he was placed in a body bag, 
the Vietnamese soldier with the unexploded mortar, and the 
accidental bombing aftermath.  He also described witnessing a 
child being blown up by a grenade and seeing piles of dead 
bodies lying by the roadside.

Significantly, however, the veteran did not give any dates 
for when any of the above claimed stressors occurred, even 
though he had been asked for exact dates and other specific 
information in the RO's June 1996 letter in response to his 
May 1996 claim.  Moreover, at the RO hearing, the veteran 
described mortar and rocket attacks when he was at DaNang, 
but when he was asked when these attacks occurred, he did not 
identify any specific time period (Hearing transcript, pp. 7-
8).  Indeed, when asked whether it was at the beginning or 
end of his tour, the veteran replied, "The whole time.  
There was no set time" (p. 8).  The veteran also described 
at the hearing an incident in which a Vietnamese woman blew 
herself up, being shot at while in a helicopter, finding a 
hand grenade when collecting mosquito larvae samples, and 
being in a jeep when a helicopter landed on it, but did not 
give any time period for the occurrence of these claimed 
stressors either (pp. 11-12).

As to requesting records in support of claimed stressors, 
VCAA implementing regulation 38 C.F.R. § 3.159(c)(2)(i) 
(2005) states: "In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records."  
Further, the VA adjudication manual instructs VA in 
developing claims for service connection for PTSD to request 
specific details of the claimed in-service stressors, 
including dates, places, and units of assignments.  See VA 
Adjudication Manual, M-21, Part III, chapter 5, § 5.14 
(c)(2)(a) (Nov. 18, 2004).  Moreover, the Manual states that 
requests to the U.S. Armed Services Center for Unit Records 
(CURR) or Marine Corps must include, among other things, a 
two-month specific date range during which the claimed 
stressors occurred.  See M-21, Part III, chapter 5, § 5.14 
(c)(3).

Here, the veteran did not provide in his written or oral 
statements an exact date, a two-month specific date range, or 
an approximate time period for any of the above claimed 
stressors, even though the RO asked for exact dates or as 
much information as possible its June 1996 letter.  The RO 
was therefore not required to send a request to CURR to 
search for records to support these claimed stressors.  See 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street.").

The Board notes that the veteran did write in his May 1996 
statement in support of his claim that he served on a gunboat 
in the Mekong River for the first month of his tour.  
However, the veteran's testimony at the RO hearing as to this 
matter was unclear.  He indicated at the RO hearing that he 
was with Boat Support Unit One prior to going to Vietnam, and 
that his whole tour of duty in Vietnam was in DaNang (Hearing 
transcript, at pp. 4-5, 20-21).  He also stated, however, 
that he was on a gunboat for three days during which there 
was gunfire but was not authorized to and did not shoot back 
(pp. 22-24).  In any event, the veteran did not claim this 
three-day period or any other gunboat experience as a 
stressor at any of his examinations or elsewhere, and did not 
state that it was a stressor or stressful experience at the 
hearing.  Therefore, even though the service personnel 
records do reflect that the veteran served in Boat Support 
Unit One in November 1965, at the beginning of his service in 
Vietnam, the RO was not obligated to request information 
regarding this gunboat service because it was not a claimed 
stressor and did not serve as the basis for any diagnosis of 
PTSD.

Thus, there is no credible evidence that any claimed in-
service stressors occurred or that the veteran engaged in 
"combat with the enemy," VAOPGCPREC 12-99 (Oct. 18, 1999), 
and it was the veteran's responsibility to provide sufficient 
information to allow the RO to request additional records to 
seek to confirm the claimed stressors.  As credible evidence 
of a claimed stressor is necessary to establish a claim for 
service connection for PTSD, and there is no such evidence in 
this case, the preponderance of the evidence is against 
veteran's claim, and it must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


